Reversed and Remanded and Memorandum Opinion filed December 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00342-CV

                 VICKIE C. MCNULTY MYERS, Appellant

                                       V.
    FRANK W. BRACEWELL CHARITABLE FOUNDATION, Appellee

                   On Appeal from the 239th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 75,327-CV

                MEMORANDUM                     OPINION


      This is a restricted appeal from a judgment dated December 26, 2013, and a
judgment nunc pro tunc dated January 16, 2014. The parties agree that neither the
judgment nor the judgment nunc pro tunc comply with Section 51.903(g) of the
Texas Government Code and that both should be reversed.
       Appellant requests we render judgment that both orders are invalid.
Appellee requests a remand with instructions to enter an order that complies with
the statute.

       Under the government code, a person against whom a purported judgment
was rendered can file a motion requesting a judicial determination regarding
whether the alleged judgment should be accorded lien status. See generally Tex.
Gov’t Code Ann. § 51.902 (West 2013). The motion may be ruled on by a district
judge having jurisdiction over real property matters in the county where the subject
documentation was filed. See id. § 51.902(c). The court’s review of the motion and
documentation may be made ex parte, without notice, and may be based solely on
the documentation attached to the motion. See id. The government code further
provides that the court’s ruling on the motion, in the nature of a finding of fact and
a conclusion of law, is unappealable if it is substantially similar to the form
suggested in the government code. See id. Thus, under the plain language of the
statute, our appellate authority is limited to ensuring that the trial court made its
ruling in the form required by the statute. See id. We are not authorized to review
the substantive determination made by the trial court. See id.; In re a Purported
Judgment Lien Against Barcroft, 58 S.W.3d 799, 801 (Tex.App.-Texarkana 2001,
no pet.). Accordingly, we reverse the trial court’s judgments entered December 26,
2013, and January 16, 2014, and remand for entry of an order in the form required
by the statute.

                                      PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




                                          2